EXHIBIT 10.1

 

SHARE EXCHANGE AGREEMENT
FOR THE PURCHASE OF ALL OF THE OUTSTANDING SHARES OF
ROADSHIPS.US, INC. (A NEVADA CORPORATION)
BY NOVAGEN INGENIUM INC (A NEVADA CORPORATION)

 

This share exchange agreement (this “Agreement”) is made the 18th day of
September, 2015, between Roadships Holdings, Inc., a Delaware corporation (the
“Vendor”), and Novagen Ingenium Inc, a Nevada corporation (the “Purchaser”).

 

WHEREAS the Purchaser wants to purchase and the Vendor wants to sell all of the
issued and outstanding common shares in the capital stock of Roadships.US, Inc.,
a Nevada corporation (the “Target”);

 

AND WHEREAS the Vendor and the Purchaser wish to enter into a binding agreement
for an exchange of shares;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants and agreements herein contained and of other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto covenant and agree with each other as follows:

 

ARTICLE 1 - DEFINITIONS

 

In this Agreement, the following terms have the meanings ascribed thereto as
follows:

 

“Act” means the United States Securities Act of 1933, as amended;

 

“Assets” means the undertaking, property and assets of the Target as a going
concern, of every kind and description and wheresoever situated;

 

“Closing” or “Closing Date” means the time and place for completion of this
Agreement as defined in Section 5.01;

 

“Target Shares” means 75,000,000 shares of the common stock of the Target;

 

“Purchaser Shares” means 2,000,000 restricted common shares of the Purchaser;

 

“SEC” means the United States Securities and Exchange Commission.

 



  1

 

 

 

ARTICLE 2 - EXCHANGE OF SECURITIES

 

2.01

Agreement to Purchase. Upon the terms and subject to the conditions contained in
this Agreement, the Vendor shall sell and the Purchaser shall purchase the
Target Shares in exchange for the Purchaser Shares. The parties agree that for
the purposes of this Agreement, the Target Shares will have a deemed value of
$0.002 per share and the Purchaser Shares will have a deemed value of $0.075 per
share.

  2.02

Interim Transfer Restrictions. The Purchaser Shares will be subject to re-sale
restrictions and, as such, the share certificate(s) representing the Purchaser
Shares will bear the following notation:

 

THE SECURITY OR SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD TO ANY PERSON EXCEPT AS
SET FORTH IN THE FOLLOWING SENTENCE. THE HOLDER HEREOF AGREES THAT: (1) IT WILL
NOT RESELL OR OTHERWISE TRANSFER THE SHARES EVIDENCED HEREBY EXCEPT (A) IN AN
OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S OR (B)
PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR ANOTHER THEN AVAILABLE EXEMPTION UNDER THE
SECURITIES ACT AND STATE SECURITIES LAWS OR, (C) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS, OR
(D) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT (AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH
TRANSFER); (2) PRIOR TO ANY SUCH TRANSFER, IT WILL FURNISH TO THE TRANSFER AGENT
FOR THE COMMON STOCK SUCH CERTIFICATIONS, LEGAL OPINIONS, OR OTHER INFORMATION
AS TRANSFER AGENT MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING
MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR STATE SECURITIES LAWS; AND
(3) IT WILL DELIVER TO EACH PERSON TO WHOM THE COMMON STOCK EVIDENCED HEREBY IS
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. FURTHERMORE,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES EVIDENCED HEREBY MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.



  

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser represents and warrants to the Vendor as follows and acknowledges
that the Vendor is relying on such representations and warranties in connection
with the share exchange:

 

3.01

Incorporation, Organization and Authority of Purchaser. The Purchaser is a
corporation duly incorporated and subsisting under the laws of the State of
Nevada and has all the necessary corporate power, authority and capacity to
perform its obligations hereunder and to carry on its business and to own, lease
and operate its assets.

  3.02

Necessary Proceedings. All necessary proceedings of the directors and
shareholders of the Purchaser have been taken or will be taken to enable the
Purchaser to enter into this Agreement and to perform its obligations hereunder.

  3.03

Valid and Binding. This Agreement has been duly executed and delivered by the
Purchaser and is a legal, valid and binding obligation of the Purchaser,
enforceable in accordance with its terms subject to:

 

(a)

bankruptcy, insolvency, moratorium, reorganization and other laws relating to or
affecting the enforcement of creditors rights generally; and

  (b)

the fact that equitable remedies, including the remedies of specific performance
and injunction, may only be granted in the discretion of a court.

 

3.04

No Breach Caused by this Agreement. Neither the execution nor delivery of this
Agreement nor the fulfillment or compliance with any of the terms hereof will
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under, the articles and by-laws, as amended, of the
Purchaser or any material agreement or instrument to which the Purchaser is
subject, or will require any consent or other action by any administrative or
governmental body.

  3.05

Approvals. No approval of or filing with any federal, provincial or local court,
authority or administrative agency is necessary to authorize the execution and
delivery of this Agreement by the Purchaser or the consummation by the Purchaser
of the transactions contemplated herein.

  3.06

Exemption from Prospectus and Registration Requirements. The issuance of shares
contemplated by this Agreement is exempt from the prospectus and registration
requirements of the Act.

  3.07

Shareholder Approval. No approval or consent of the shareholders of the
Purchaser is required under any law, agreement or understanding, in order for
the Purchaser to enter into and to perform its obligations under this Agreement.

 

  2

 

 

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES OF THE VENDOR

 

The Vendor represents and warrants to the Purchaser, upon which representations
and warranties the Purchaser relies in entering into and performing its
obligations pursuant to this Agreement, that, as of the date hereof:

 

4.01

Incorporation. The Target is a corporation duly incorporated and validly
subsisting pursuant to the laws of Nevada, and has all requisite capacity and
authority to carry on business and own assets in all jurisdictions where it
carries on business and owns assets.

  4.02

Authorizations. All necessary corporate measures of the directors of the Target
required to authorize the execution, delivery and performance of this Agreement
have been taken.

  4.03

No Breach Caused by this Agreement. Neither the execution nor delivery of this
Agreement nor the fulfillment or compliance with any of the terms hereof will
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under, the Target’s constating documents and governing
rules or any material agreement or instrument to which the Target or the Vendor
are subject, or will require any consent or other action by any administrative
or governmental body. The Target has complied with all licenses, franchises,
leases, permits, approvals and agreements to which the Target is a party or by
which the Target is bound, the breach of which would materially and adversely
affect the operations or condition, financial or otherwise, of the Target.

  4.04

Valid and Binding. This Agreement has been duly executed and delivered by the
Vendor and is a legal, valid and binding obligation of the Vendor, enforceable
in accordance with its terms subject to:

 

(a)

bankruptcy, insolvency, moratorium, reorganization and other laws relating to or
affecting the enforcement of creditors rights generally; and

  (b)

the fact that equitable remedies, including the remedies of specific performance
and injunction, may only be granted in the discretion of a court.

 

4.05

Authorized Capital. The authorized capital of the Target consists of 75,000,000
shares of common stock, of which only the Target Shares are issued and
outstanding. Other than such common shares, there is no agreement or option,
including convertible securities or warrants existing pursuant to which the
Target is or might be required to issue any further shares of its capital.

  4.06

Pre-emptive Rights. No person, firm or corporation other than the Vendor has any
agreement or option or any right or privilege (whether by law, pre-emptive or
contractual) capable of becoming an agreement or option for the purchase,
subscription or issuance of any unissued shares or other securities of the
Purchaser.

  4.07

Shareholders' Agreements, etc. There are no shareholders' agreements, pooling
agreements, voting trusts or other similar agreements with respect to the
ownership or voting of any of the shares of the Target.

  4.08

Target Shares. The Vendor has good and marketable title to the Target Shares
free and clear of any actual, pending or, to the knowledge or belief of the
Vendor, threatened, liens, charges, claims, options, set-offs, encumbrances,
escrow agreements, voting agreements, pooling agreements, shareholders
agreements, voting trusts or other limitations or restrictions of any nature
whatsoever, including without limitation, any action, proceeding or
investigation affecting title to such shares, at law or in equity, before any
court, administrative agency or other tribunal or any governmental authority.
The Target Shares are saleable under the terms of this Agreement and there is no
other agreement (whether by law, pre-emptive or contractual) or option existing
pursuant to which the Vendor could be required to sell, assign or transfer any
or all of the Target Shares.

  4.09

Title to Assets. The Target has good and marketable title to the Assets free and
clear of any actual, pending or, to the knowledge or belief of the Vendor and
the Target, threatened, claims, liens, charges, options, set-offs, encumbrances
or security interests whatsoever, including without limitation any action,
proceeding or investigation affecting title to the Assets, at law or in equity,
before any court, administrative agency or other tribunal or any governmental
authority, to all of the Assets and to any properties, except those sold in the
ordinary course of business during such period.

  4.10

Subsidiaries. The Target does not presently have, and at the Closing will not
have any subsidiaries or any agreement of any nature to acquire any subsidiary.

 



  3

 



 

4.11

Indebtedness. The Target has no bonds, debentures, mortgages, promissory notes
or other indebtedness maturing more than one year after the date of their
original creation or issuance, and is not under any obligation to create or
issue any bonds, debentures, mortgages, promissory notes or other indebtedness
maturing more than one year after the date of their original creation or
issuance.

  4.12

Liabilities of the Target. There are no known liabilities (contingent or
otherwise) of the Target of any kind whatsoever, and, to the best of the
knowledge of the Vendor, there is no basis for assertion against the Target of
any liabilities of any kind.

  4.13

Guarantees. The Target is not a party to, or bound by, any agreement of
guarantee, indemnification, assumption or endorsement or any like commitment of
the obligations, liabilities (contingent or otherwise) or indebtedness of any
other person, firm or corporation.

  4.14

Absence of Other Agreements. The Target:

 

(a)

is not a party to any contract with, or committed to, any labor union;

  (b)

is not a party to or operate any bonus, pension, profit sharing, deferred
compensation, retirement, hospitalization insurance, medical insurance or
similar plan or practice, formal and informal, in effect with respect to any
employees or others;

  (c)

is not bound by any agreement whether written or oral with any employee
providing for a specified period of notice of termination nor providing for any
fixed term of employment; and has now and at Closing will have no employees who
cannot be dismissed upon such notice as common or statute law may prescribe;

  (d)

is not bound by any outstanding contract or commitment which requires prior
approval of any change of control of the Target; and

  (e)

is not bound by any outstanding contract or commitment except those entered into
in the ordinary course of business and having not more than 12 months to run;
and is not in default under any material contract by which it is bound or under
which it is entitled to the benefits of and advantages thereof.

 

4.15

Good Standing of Agreements. The Target is not in default or breach of any of
its obligations under any one or more contracts, agreements (written or oral),
commitments, indentures or other instruments to which it is a party or by which
it is bound and there exists no state of facts which, after notice or lapse of
time or both, would constitute such a default or breach. All such contracts,
agreements, commitments, indentures and other instruments are now in good
standing and in full force and effect without amendment thereto, the Target is
entitled to all benefits thereunder and, to the best of the knowledge of the
Vendor, the other parties to such contracts, agreements, commitments, indentures
and other instruments are not in default or breach of any of their obligations
thereunder. There are no contracts, agreements, commitments, indentures or other
instruments under which the Target's rights or the performance of its
obligations are dependent upon or supported by the guarantee of or any security
provided by any other person.

  4.16

Labor Relations. There is not any strike, lock-out, sit-down, slow-down,
grievance or other labor dispute or trouble of any nature whatsoever pending or
threatened against the Target which to any extent or in any manner affects the
Target.

  4.17

Purchase Commitments and Outstanding Bids. The Target has no outstanding
purchase commitments exceeding the ordinary requirements of its business or the
current market price for the related goods, or imposing terms more onerous than
the custom in the their business. The Target has no outstanding material bids,
proposal, contract or orders which will or, if accepted, could require the
Target to supply goods or services at a cost exceeding the anticipated revenues
or which quotes prices at a mark-up over estimated costs inconsistent with past
mark-ups on similar business.

  4.18

Compliance with Laws. The Target is not in violation of any federal,
state/territorial, municipal or other law, regulation or order of any government
or governmental or regulatory authority, domestic or foreign.

 



  4

 



 

4.19

Approvals. No approval of or filing with any federal, state/territorial or local
court, authority or administrative agency is necessary to authorize the
execution and delivery of this Agreement by the Target or the consummation by
the Target of the transactions contemplated herein.

  4.20

No Bankruptcy. No proceedings have been taken, are pending or authorized by the
Target or by any other person in respect of the bankruptcy, insolvency,
liquidation or winding up of the Target.

  4.21

Material Adverse Changes. There has been no material adverse change in the
business operated by, or any of the assets of, the Target since the date of the
Target's Financial Statements.

  4.22

Litigation. There are no claims, demands, disputes, actions, suits, proceedings
or investigations pending or, to the knowledge of the Target threatened against
or directly or indirectly affecting the Target, at law or in equity or admiralty
or before or by any federal, state, municipal or other governmental court,
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, nor is the Target subject to any presently effective adverse order,
writ, injunction or decree of any such body.

  4.23

Tax Matters. The Target is not in arrears or in default in respect of the filing
of any required federal, provincial or municipal tax or other return; and (i)
all taxes, filing fees and other assessments due and payable or collectible from
the Target shall have been paid or collected, (ii) no claim for additional taxes
filing fees or other amounts and assessments due and payable or collectible from
the Target has been made which has not been collected, and (iii) to the best
knowledge of the Vendor, no such return shall have contained any misstatement or
concealed any statement that should have been included therein. The Target has
withheld from each payment made to any Employee the amount of all taxes
(including but not limited to income tax) and other deductions required to be
withheld therefrom and will have paid or will pay such amounts to the proper tax
or other receiving authority.

  4.24

Corporate Records. The corporate records and minute books of the Target, all of
which have been provided to the Purchaser, contain complete and accurate minutes
of all meetings of the directors and shareholders of the Target held since its
incorporation, and original signed copies of all resolutions and by-laws duly
passed or confirmed by the directors or shareholders of the Target other than at
a meeting. All such meetings were duly called and held. The share certificate
books, register of security holders, register of transfers and register of
directors and any similar corporate records of the Target are complete and
accurate. All exigible security transfer tax or similar tax payable in
connection with the transfer of any securities of the Target has been duly paid.

  4.25

Knowledge of Vendor. The Vendor does not have any information or knowledge of
any material facts relating to the business of the Target which, if known to the
Purchaser, might reasonably be expected to deter the Purchaser from completing
the transaction of purchase and sale contemplated herein.

  4.26

Omissions and Misrepresentations. None of the foregoing representations,
warranties and statements of fact knowingly contains any untrue statement of
material fact or knowingly omits to state any material fact, that the Vendor
knew or ought to have known, necessary to make any such statement, warranty or
representation not misleading to a party seeking full information as to the
Target and its properties, business and affairs.

 

ARTICLE 5 - CLOSING

 

5.01

Time of Closing. The closing of the transactions contemplated herein (the
“Closing”) shall be completed at the offices of the Vendor, on September 18,
2015 at 1:00 p.m. local time or at such other time and/or place as may be
mutually agreed upon by the parties hereto.

  5.02

Vendor's Closing Documents. At Closing, the Vendor shall deliver to the
Purchaser a share certificate evidencing the Target Shares duly endorsed for
transfer or, if the share certificate is not duly endorsed for transfer, a duly
executed and signature guaranteed stock transfer form in a form reasonably
acceptable to the Purchaser’s attorneys.

  5.03

Purchaser’s Closing Documents. At Closing, the Purchaser shall deliver to the
Vendor a share certificate evidencing the Target Shares duly endorsed for
transfer or, if the share certificate is not duly endorsed for transfer, a duly
executed and signature guaranteed stock transfer form in a form reasonably
acceptable to the Purchaser’s transfer agent.

 

  5

 

 

5.04

Purchaser’s Conditions of Closing. The obligations of the Purchaser under this
Agreement are subject to the following conditions for the exclusive benefit of
the Purchaser being fulfilled in all material respects in the reasonable opinion
of the Purchaser on or before the Closing Date or waived by the Purchaser on or
before the Closing Date or agreed by the Vendor and the Purchaser to be
indemnified for by the Vendor:

 

(a)

the representations and warranties of the Vendor contained in this Agreement
will be true and correct on and as of the Closing Date;

  (b)

The Vendor will have complied with all terms, covenants and agreements in this
Agreement agreed to be performed or caused to be performed by it on or before
the Closing Date;

  (c)

no material loss or destruction of or damage to any of the assets of the Target
will have occurred between the date of this Agreement and the Closing Date; and

  (d)

no action or proceeding against the Target or the Vendor will be pending or
threatened by any person, company, firm, governmental authority, regulatory body
or agency to enjoin or prohibit:

  (e)

the purchase and sale of the Target Shares contemplated by this Agreement or the
right of the Purchaser to own the Target Shares; or

  (f)

the right of the Target to conduct its operations and carry on its business in
the ordinary course as its business and its operations have been carried on in
the past.

 

5.05

Purchaser Rescission. If any of the conditions in Section 5.04 are not fulfilled
or waived or indemnified for as contemplated in Section 5.04, the Purchaser on
the Closing Date may rescind this Agreement by notice in writing to the Vendor.
In such event, the Purchaser shall be released from all obligations under this
Agreement, and the Vendor will also be released unless the Vendor was reasonably
capable of causing such condition or conditions to be fulfilled or the Vendor
has breached any of its representations, warranties, covenants or agreements in
this Agreement.

  5.06

Waiver By Purchaser. The conditions in Section 5.04 may be waived in whole or in
part by the Purchaser without prejudice to any right of rescission or any other
right in the event of the non-fulfillment of any other condition or conditions.
A waiver will be binding only if it is in writing.

  5.07

Vendor’s Conditions of Closing. The obligations of the Vendor under this
Agreement are subject to the following conditions for the exclusive benefit of
the Vendor being fulfilled in all material respects in the reasonable opinion of
the Vendor on or before the Closing Date or waived by the Vendor on or before
the Closing Date or agreed by the Purchaser and the Vendor to be indemnified for
by the Purchaser:

 

(a)

the representations and warranties of the Purchaser contained in the Agreement
will be true and correct on and as of the Closing Date;

  (b)

the Purchaser will have complied with all terms, covenants and agreements in
this Agreement agreed to be performed or caused to be performed by it on or
before the Closing Date; and

  (c)

no action or proceeding against the Purchaser will be pending or threatened by
any person, company, firm, governmental authority, regulatory body or agency to
enjoin or prohibit:

  (d)

the purchase and sale of the Purchaser Shares contemplated by this Agreement or
the right of the Vendor to own the Purchaser Shares; or

  (e)

the right of the Purchaser to conduct its operations and carry on its business
in the ordinary course as its business and its operations have been carried on
in the past.

 

  6

 

 

5.08

Vendor Rescission. If any of the conditions in Section 5.07 are not fulfilled or
waived or indemnified for as contemplated in Section 5.07, the Vendor on the
Closing Date may rescind this Agreement by notice in writing to the Purchaser.
In such event, the Vendor shall be released from all obligations under this
Agreement, and the Purchaser will also be released unless the Purchaser was
reasonably capable of causing such condition or conditions to be fulfilled or
the Purchaser has breached any of its representations, warranties, covenants or
agreements in this Agreement.

  5.09

Waiver By Vendor. The conditions in Section 5.07 may be waived in whole or in
part by the Vendor without prejudice to any right of rescission or any other
right in the event of non-fulfillment of any other condition or conditions. A
waiver will be binding only if it is in writing.

 

ARTICLE 6 - GENERAL

 

6.01

Counterparts. This Agreement may be executed in several counterparts, each of
which when so executed shall be deemed to be an original and each of such
counterparts, if executed by the Vendor, the Target and the Purchaser, shall
constitute a valid and enforceable agreement between the Vendor, the Target and
the Purchaser.

  6.02

Governing Law; Jurisdiction; Service of Process. This Agreement shall be
governed by and construed in accordance with the laws of the State of Arizona,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof. Each of the parties irrevocably agrees that the
other party may enforce any claim arising under this Agreement and will
irrevocably agree with respect to any claim arising from the transaction
contemplated hereby in the courts of the State of Arizona or United States
District Court for the District of Arizona, as the party bringing the claim may
so choose. For the purpose of any action, suit, or proceeding initiated in such
courts with respect to any such claim, each of the parties irrevocably submits
to the jurisdiction of such courts. Each of the parties shall waive, to the
fullest extent allowed by law, any objection which it may now or hereafter have
to venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding in such court has been
brought in an inconvenient forum..

  6.03

Successors and Assigns. This Agreement shall accrue to the benefit of and be
binding upon each of the parties hereto and their respective heirs, executors,
administrators and assigns, provided that this Agreement shall not be assigned
by any one of the parties without the prior written consent of each of the other
parties.

  6.04

Sections and Headings. The division of this Agreement into Articles, sections
and subsections and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation hereof.

  6.05

Further Assurances. Each of the parties hereto will from time to time after the
Closing at the other's request and expense and without further consideration,
execute and deliver such other instruments of transfer, conveyance and
assignment and take such further action as the other may require to more
effectively complete any matter provided for herein.

  6.06

Entire Agreement. This Agreement and all other documents executed in connection
with the consummation of the transactions contemplated herein contain the entire
agreement among the parties with respect to the exchange of the Shares and the
Assets and related transactions, and supersedes all prior agreements, written or
oral, with respect thereto.

  6.07

Waiver. Any party hereto which is entitled to the benefits of this Agreement
may, and has the right to, waive any term or condition hereof at any time on the
Closing Date provided, however, that such waiver shall be evidenced by written
instrument duly executed on behalf of such party.

  6.08

Amendments. No modification or amendment to this Agreement may be made unless
agreed to by the parties hereto in writing.

 

  7

 

 

IN WITNESS WHEREOF this agreement has been executed by the parties hereto as of
the date first above written.

 

 

ROADSHIPS HOLDINGS, INC.

 

        By: /s/ Jon N. Leonard

 

 

 

Jon N. Leonard

 

 

 

President

 

 

 

 

 

 

 

 

 

 

NOVAGEN INGENIUM INC

 

 

 

 

 

 

By:

/s/ Micheal Nugent

 

 

 

Micheal Nugent

 

 

 

President

 



  

 

 

8

--------------------------------------------------------------------------------